Citation Nr: 1229021	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  05-21 540	)     	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected urinary voiding dysfunction for the period prior to September 29, 2004.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1983 to September 1987 and from November 1990 to May 1991.  He served in Southwest Asia from January 1991 to May 1991. 

This matter arises before the Board of Veterans' Appeals (Board) from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

In November 2008, the Veteran testified at a videoconference hearing in front of the undersigned Veterans Law Judge.  The transcript of the hearing has been reviewed and is associated with the claims file. 

This claim was previously denied in a July 2011 Board decision, in which the Board, in pertinent part, denied a rating in excess of 10 percent for service-connected voiding dysfunction prior to September 29, 2004, granted a rating of 20 percent, but no greater, from September 29, 2004, to May 23, 2006, and denied a rating in excess of 40 percent thereafter.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2012 Joint Motion for Remand, which was granted by the Court in January 2012, the parties (the Secretary of VA and the Veteran) determined that a remand was warranted with respect to the denial of a rating in excess of 10 percent for service-connected voiding dysfunction prior to September 29, 2004 only.  The remainder of the Board's July 2011 decision was to remain undisturbed.

The Board also notes that the Veteran's statements may be construed as raising a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  A review of the record reveals that entitlement to nonservice-connected disability pension benefits were granted in an April 2003 rating decision.  The Court has held that a claim for entitlement to a TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Court has also held that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  Therefore, these matters are considered to remain as part of the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Court, by incorporating the terms of the joint motion for remand, found that statements the Veteran made in his March 2004 notice of disagreement were not adequately considered.  It was noted that he reported he voided one to three times per hour during the day and that at night he voided four to five times per hour.  The Board notes that the Court has held that a retrospective medical opinion may be necessary and helpful in cases when the evidence is insufficient for an adequate determination.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008).  In light of the evidence of record in this case, the Board finds a retrospective medical opinion is necessary for an adequate determination of the issue remaining on appeal.  

A review of the record shows that the Veteran filed a claim for service connection for urinary dysfunction in September 2001.  In a February 2004 rating decision, the RO granted the claim and assigned a 10 percent disability rating effective September 21, 2001.  In accordance with the Board's July 2011 decision, the rating evaluation was increased to 20 percent, effective September 29, 2004.  The issue on appeal is the propriety of the initial 10 percent rating assigned prior to that date.  

During the period from September 21, 2001, to February 20, 2004, primary care and general medical treatment notes show diagnoses of tendonitis, hyperlipidemia, and obstructive sleep apnea, as well as treatment for hemorrhoids, joint pain, and foot pain.  Specific records of interest are as follows.  A March 2002 VA mental health record states that in response to a query about medical history the Veteran asserted that he was in relatively good physical health and had been prescribed a muscle relaxant.  In a May 2002 mental health treatment record, he complained of aches and pains.

VA afforded the Veteran a genitourinary examination in May 2003.  The Veteran's urinalysis was normal, but an immediate post-void bladder scan showed a residual of 159 cubic centimeters.  The examiner explained that this indicated that the Veteran was not emptying his bladder completely.  The examiner concluded that the Veteran had urinary problems that mainly consisted of poor stream, frequency, and incomplete emptying of the bladder.  The examination report does not reflect that the Veteran wore absorbent materials and did not specifically describe the Veteran's voiding frequency.  In May 2003, the Veteran received a dermatology consult; the review of symptoms noted a history of generalized anxiety disorder, hypersomnia, and tendinitis with the Veteran denying chest pain, shortness of breath, and other acute medical problems at that time.  In an unrelated May 2003 history and physical, in which the Veteran was asked to say "yes" or "no" with regard to multiple symptoms for each bodily system, he replied "no" to every genitourinary symptom questioned, including frequency, nocturia, dysuria, incontinence, dribbling, polyuria, urinary infection, stones, venereal disease, discharge, and impotence.  

In October 2003, the Veteran underwent a neurological consult for complaints referable to virtually every organ system of the body.  However, while pains in muscles, pains throughout the body, trouble with memory, trouble with speech, and trouble with vision were specified in the treatment note, no symptoms specific to the genitourinary symptoms were reported.  

A January 2004 rheumatology note shows complaints of some ulcers in the mouth, hands turning blue with cold exposure, and a headache once per week.  The Veteran denied gastrointestinal complaints and offered no complaints related to urinary symptoms.   In February 2004, the Veteran complained of frequency of urine.  Post-void residual was 0.  In June 2004, his complaints were limited to burning on micturition.  

VA urology examination in September 2006 noted the Veteran complained of frequency, urgency, and incomplete emptying of the bladder.  The examiner, however, noted no abnormality of the urological system could be found to account for the problems he described.  A May 2009 VA examination noted the Veteran reported urinary frequency, nocturia times three to five, slow urinary stream, and some post-void dribbling.  A bladder echogram was ordered and the examiner found the Veteran's bladder problem was at least as likely as not due to his military service. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment pertinent to the issue remaining on appeal.  After he has signed the appropriate releases, records should be obtained and associated with the claims folder.  

Appropriate efforts must be taken to obtain pertinent VA treatment reports.  All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified in accordance with the regulatory provisions of 38 C.F.R. § 3.159 as to any unsuccessful efforts in this regard and provided an opportunity to obtain and submit those records for VA review.  

2.  Thereafter, the Veteran's claims file should be reviewed by a VA urologist or another appropriate medical specialist for a retrospective opinion as to the manifest symptoms of his service-connected urinary voiding dysfunction prior to September 29, 2004.  The examiner should reconcile any opinion provided with the Veteran's March 2004 statement that he voided one to three times per hour during the day and that at night he voided four to five times per hour.  The examiner should also address the extent to which the Veteran's service-connected disability prior to September 29, 2004, may have resulted in an occupational impairment or a marked interference with employment.

All indicated examinations, tests, and studies are to be performed.  Opinions should be provided based on the results of any examination, review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


